Exhibit 99.1 Catasys Reports Third Quarter 2015 Financial Results - - - Total Revenue Grew 45% Year-over-Year; Deferred Revenue Grew 82% Quarter–over-Quarter - - - Significant Growth in Enrollment, up 230% from the Third Quarter of the Prior Year LOS ANGELES, November 16, 2015 Catasys, Inc. (OTCQB: CATS), a provider of proprietary data, predictive analytics modeling based behavioral health management services for health plans, today reported financial results for the third quarter ended September 30, 2015. “We have made significant advancements rolling out and expanding our network over the past few quarters, which increased revenue by 45% for the three months ended September 30, 2015 from the same period in the prior year and deferred revenue by 82% from June 30, 2015 to September 30, 2015. We believe that this is just the beginning of what is expected to be a significant period of growth for the Company as we increase the number of Commercial Equivalent Lives (“CELs”) under contract and enroll members into our On Trak ™ program from newly launched programs over the next few quarters,” said Rick Anderson, President and COO. Third Quarter 2015 Financial Highlights ● Enrollment increased by 230% and 128% for the three and the nine month periods ended September 30, 2015, respectively. ● Total r evenue s were $538,000, an increase of 45% compared to $370,000 in the third quarter of 2014. This increase was primarily driven by an expansion of health plan populations covered under our program and increasing enrollment in On Trak programs. ● Deferred revenue was $1.6 million at September 30, 2015, an increase of $701,000, or 82% over the amount at June 30, 2015. When fees are received in advance, deferred revenue is recognized over the period the member is enrolled. Any fees subject to performance guarantees are deferred until such time as those performance standards are met; generally calculated annually. Catasys has historically been able to record its deferred revenue as actual revenue during the course of the business cycle, except for limited cases where members terminated from the program early. ● Net loss was $(7.5) million, or $(0.16) per basic and diluted share in the third quarter of 2015, compared to a net loss of $(210,000), or $(0.01) per basic and diluted share in the third quarter of 2014. ● Total operating expenses were $2.7 million in the third quarter of 2015, an increase of 38% compared to $2.0 million in the third quarter of 2014. This increase was primarily due to a $2.0 million increase in general and administrative expenses and to the higher cost of healthcare services based on increasing enrollment and non-cash general and administrative expenses. ● General and administrative expenses were $2.0 million in the third quarter of 2015, an increase of 23% compared to $1.6 million in the third quarter of 2014. This increase was primarily due to non-cash compensation expense for stock option grants to the members of the board of directors. ● Cash and cash equivalents were $225,000 as of September 30, 2015. About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak program. Catasys' On Trak program—contracted with a growing number of health insurers—is designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The program utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient program. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. Catasys currently operates On
